       '
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                         UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA
               UNITED STATES OF AMERICA                             JUDGMENT IN A CRIMINAL CASE
                                    V.                              (For Offenses Committed On or After November I, 1987)
            ROBERTO BONILLA-EZQUEDA (I)
                                                                       Case Number:         3:19-CR-01555-JLS

                                                                    Caro I     L Oliver
                                                                    Defendant's Attorney
USM Number                          27587-013
• -
THE DEFENDANT:
                                                                                                        JUL       2 2019
 i2sJ pleaded guilty to count(s)          One of the Information
                                                                                                cr_Ll-j1<_ U~) ~-w-: i HIC:l COURT
D     was found guilty on count(s)                                                          couTHLHI\J 0 ,,; r RiC 1 Ck CALIFORNIA
                                                                                            ,)  ' .      '   ~ -                J!=:PUTY
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section/ Nature of Offense                                                                                          Count
8: 1326 - Removed Alien Found In The United States (Felony)                                                                       I




     The defendant is sentenced as provided in pages 2 through                2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

D     Count(s)
                 --------------- is                                       dismissed on the motion of the United States.

lg]   Assessment: $100.00 waived


D     JVTA Assessment*:$

      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
lg]   No fine                   D Forfeiture pursuant to order filed                                                , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                    Tune 21 20)9
                                                                    Date of Imposition of Sentence



                                                                   HON. JANIS L. S             MARTINO
                                                                   UNITED STATES DISTRICT JUDGE
,r•    ,,




      AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

      DEFENDANT:                 ROBERTO BONILLA-EZQUEDA (I)                                              Judgment - Page 2 of2
      CASE NUMBER:               3:19-CR-01555-JLS

                                                        IMPRISONMENT
       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
       Six (6) months




       •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
       IZl   The court makes the following recommendations to the Bureau of Prisons:
                1. Incarceration in Oklahoma to facilitate family visitation.




       •     The defendant is remanded to the custody of the United States Marshal.

       •     The defendant must surrender to the United States Marshal for this district:
             •   at _ _ _ _ _ _ _ _ _ A.M.                     on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

             •     as notified by the United States Marshal.

             The defendant must surrender for service of sentence at the institution designated by the Bureau of
       •     Prisons:
             •     on or before
             •     as notified by the United States Marshal.
             •     as notified by the Probation or Pretrial Services Office.

                                                             RETURN
      I have executed this judgment as follows:

             Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

      at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                       UNITED STATES MARSHAL



                                          By                     DEPUTY UNITED STATES MARSHAL




                                                                                                         3:19-CR-01555-JLS
